Citation Nr: 1701509	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-31 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1976 to September 1979 and November 1990 to January 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's Representative included the issue of entitlement to a temporary 100 percent evaluation based on hospitalization for more than 21 days in an Informal Hearing Presentation dated in September 2016.  While that entitlement was originally denied in a December 2009 rating decision and an appeal had been initiated by the Veteran, the benefit was subsequently granted in an August 2012 rating decision.  The temporary total evaluation for hospitalization was effective June 6, 2009 to July 31, 2009.  Therefore, that issue is not presently before the Board.

Additional treatment records and a VA examination report have been added to the claims file after the most recent Statement of the Case.  The Veteran's representative waived initial RO review of the additional evidence in a November 2016 letter, therefore, the Veteran is not prejudiced by a decision on the merits at this time.


FINDING OF FACT

The Veteran's anxiety disorder has not been productive of more than occupational and social impact with reduced reliability and productivity due to such symptoms as impairment of short-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining social relationships; slow motor skills; difficulty in adapting to stressful circumstances; sleep impairment; and anxiety.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for service-connected anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not argued otherwise and, to the extent he may have, as discussed in further detail below, the Board finds no error on VA's part.

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran filed his claim in July 2009.  He has a temporary 100 percent rating that is effective until July 31, 2009.  He is currently rated 50 percent since August 1, 2009.  

The Veteran's service-connected anxiety disorder is evaluated under Diagnostic Code 9413.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In the past, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.  See DSM-IV.

The GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)

VA had previously adopted the DSM-IV for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

The Veteran is now rated at 50 percent for the period on appeal, excluding the temporary 100 percent rating.  A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.


And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

The medical evidence consists of VA and private treatment records, three VA examination reports, and lay statements.

The Veteran filed his claim for an increased rating in July 2009.  Accordingly, the Board will look to see whether an increase occurred within a year prior to the claim being filed.  In this case, as noted above, a temporary 100 percent rating is in effect from June 6, 2009 to July 31, 2009.  In June 2009 he had been hospitalized for mental health and polysubstance abuse.  He was evasive when reporting how long he had been using cocaine, but suggested that it had been four to five years.  There were two other in-patient hospitalizations prior to the Veteran filing his claim.  One was in May 2009 and another in September 2008.  Both were for polysubstance abuse problems.

There are VA mental health treatment notes dated from July 2009 to October 2009, which began right after he was treated on an in-patient basis.  The lowest GAF score that was assigned during this period was 52.  The records mostly detail steps the Veteran was taking in the vocational rehabilitation program and staying sober.  He started working at the Dorn VA Medical Center in late July 2009 as part of a compensated work therapy program.

A report dated July 13, 2009 noted that the Veteran was being seen for initial appointment with the mental health provider, who would become his psychiatrist.  The Veteran said that he started on mirtazapine and the only noted effect was grogginess the next day.  The Veteran reported that he and his wife separated 8-9 months prior to July 2009, and the Veteran was unable to maintain his home financially.  He was hospitalized and desired an in-patient treatment program for drug concerns.  The Veteran reported fleeting [suicidal ideation] every few days as a result of hopelessness caused by not having housing and feeling that everyone had deserted him.  He denied intent or plan at the present time and he denied any prior suicide attempts.  The Veteran was casually dressed and well-groomed.  Motor and speech were within normal limits.  He was pleasant and cooperative with good eye contact.  His mood was described as "ok."  His affect was congruent.  He denied suicidal or homicidal ideation.  He denied plans or intent to harm himself.  He was coherent and linear.  Judgment and insight were fair.  His GAF score on that day was 55.

The first VA examination during the appeal period was conducted in December 2009.  It was noted that the Veteran served in the Gulf War.  The Veteran reported that his symptoms began while he was in the military with poor concentration.  He stated that he began to have difficulty doing his job and got in trouble because of this.  He stated that he has had problems with concentration and anxiety and recently his situation has worsened.  He stated that his wife left him approximately 1 year prior to the examination, taking their 6-year-old daughter.

He reported that he feels lonely and worthless.  He has poor sleep with difficulty initiating and maintaining sleep.  He has a depressed mood and a loss of interest.  He also has feelings of hopelessness and worthlessness.  He reported that he has been suicidal but he denied making a plan or an attempt to harm himself.  He has been receiving treatment for these symptoms since June 2009.  He is currently prescribed mirtazapine and states that his mirtazapine has been increased several times although the medication does not appear to have an impact on his symptoms according to his report.

The Veteran was previously employed driving a taxi cab.  He had to stop doing this because he had difficulty with focus and concentration and difficulty earning enough money to pay fees associated with the cab.  The Veteran currently resides alone.  He does get to see his 6-year-old daughter on a regular basis.  He has 2 older children ages 25 and 27.  He was married to his wife for approximately 12 years.  He states that there is no chance that he will get back together.  He reported that he is very upset over the loss of the relationship and blames himself.  He stated that when his wife left him he began drinking alcohol excessively and using drugs.  However he has since been through a treatment program and has been clean.  There is no history of legal involvement.

Upon examination, the Veteran was noted to be adequately dressed and groomed.  There was psychomotor slowing evident in his speech and movements.  However, his speech was clear, coherent, and goal directed.  He was alert and oriented to time, place, and person.  Eye contact was variable.  Short term memory and concentration were somewhat impaired.  Long term memory was within normal limits.  Thought process was linear and devoid of delusional content. There was no evidence of any thought or perceptual disturbance.  He denied current suicidal and homicidal ideation.  Insight and judgment were adequately developed.  Fund of information and level of intelligence were in the average range.

The examiner concluded that the Veteran "is currently experiencing a depressed mood, loss of interest, poor short term memory and concentration, and difficulty sleeping."  The examiner concluded that the Veteran could manage his own finances but should be monitored given his recent drug usage.  He was assigned a GAF score of 48.

There is a VA mental health note dated in January 2010 that indicates that the Veteran was in a CNA (certified nursing assistant) program to get work at the clinic and was scheduled for a follow-up on January 26, 2010.  He indicated that he was happy to be doing the work.  He also indicated that he was doing a job with the census bureau that would last another month or two.  He also reported that he put in an application for a permanent housekeeping position.  The same note indicates that the Veteran's wife moved to his side of town with his daughter and as a result he is spending more time with his daughter.  The Veteran stated that he and his wife are civil with each other.  The Veteran denied that they will ever get back together but they are getting along better and he is fine with that status.

On February 5, 2010 he presented to the emergency room at VA with suicidal thoughts.  The ER visit resulted after a home-visit from VA.  The Veteran reported that he relapsed to cocaine use the previous Friday.  He said he was depressed about losing his wife and daughter and not working.  He admitted to having suicidal thoughts.  He was referred to Three Rivers.

There is Three Rivers Center of Behavioral Health records dated in February 2010.  The Veteran was admitted on February 5, 2010 and discharged February 17, 2010.  Depression and cocaine dependence were noted.  He was assigned a GAF score of 35.  He had been clean for seven months.  At discharge he denied suicidal or homicidal ideation.  He also denied auditory or visual hallucinations.  His GAF score increased to 65 at discharge.

VA treatment records begin again on March 16, 2010.  He reported getting his CPR training paid by VA so he could complete his CNA training.  Significant social worker notes follow this date.  There are also drug rehabilitation records during this time period.  For example, in October 2010 the following was reported: "The Veteran states that he has gone out to Staff Mart for a non-certified CNA position.  He has applied through Staff Mart for placement at Bryant Psychiatric Center and states that all he will need to do is to provide them with a copy of his resume and states that he will go to the employment office to allow him to use to [a] computer in updating his resume.  [The] Veteran states that he will also go to the [Vocational] Rehab Counselor...to see if he will assist him in completing his resume for Staff Mart."  Further treatment plan reports concerning substance abuse and mental health are dated throughout 2011.  

The Veteran underwent another VA mental health examination in June 2012.  He was diagnosed with generalized anxiety disorder, alcohol dependence and cocaine dependence.  The examiner reported that it was possible to differentiate between the diagnoses and that symptoms attributable to generalized anxiety disorder included worry, rumination, muscle tension, and insomnia.  The following medical history was reported: "Since 2002 he has experienced decreased functioning.  He reported that he has been separated from his wife since at least 2009.  He did lose his home and was homeless for 5 months.  For the past two years he has been in section 8 housing that he obtained through the VA."

"In 2002 he was working as a cab driver but shortly after the last C&P examination he lost that job due to poor performance.  He has been in...work rehabilitation programs and last worked part-time in 2010 for a temporary agency..."

"Since 2002 he reports either 3 or 4 in-patient admissions for substance dependence..."

The examiner noted the following symptoms were the result of his mental health problems: depressed mood, anxiety, and chronic sleep impairment.  The examiner noted that the Veteran could not handle his own finances due to the cocaine dependency problem.

The examiner reported that the following statement best summarizes the Veteran's level of occupational and social impairment with regards to all mental diagnoses: "Occupational and social impairment with reduced reliability and productivity."  His current GAF score was noted to be 45.  However, the examiner indicated that it was medically possible to differentiate the GAF scores related to his anxiety disorder versus the cocaine dependence.  The anxiety GAF score was noted to be 63 and the dependence GAF score was noted to be 43.

There are Social Work notes dated in January and February 2014.  The notes indicate that the Veteran was attempting to stay sober and work on his interpersonal skills, especially regarding women and family members.  

In an April 4, 2015, VA treatment note, the Veteran presented to the emergency department with suicidal ideations and a plan to take an overdose of pills.  The Veteran reported being abandoned by his wife who recently left him and went to Florida.  The Veteran stated he, his wife, and 11 year old daughter planned to relocate to Florida.  However, the Veteran admitted to relapsing on crack cocaine on March 31, 2015 and getting another hotel (leaving his family in the previous hotel after getting upset with his wife for bringing friends to the room).  He stated his wife left for Florida with his clothes, medication, and money.  The Veteran reported intermittent suicidal thoughts.  He reported a plan to take an overdose of pills.  The Veteran reported depression, feeling hopeless, worthless and self-medicating with crack cocaine.  He stated, "I cannot control the thoughts, in my mind to just end it."  The Veteran denied a history of suicide attempts.  He denied hallucinations and did not appear to be responding to internal stimuli.

The Veteran reported past treatment periods but indicated that he was not currently receiving out-patient treatment for his mental health.  He reported being clean of cocaine for one and a half years prior to his relapse on March 3, 2015.  He stated that since that date he has been using $250 worth of crack cocaine a day.  He denied other illicit drug use.

There is a letter dated April 10, 2015 from a VA doctor concerning the Veteran's mental health.  The letter reads: "[The Veteran] receives 100% Service Connection in the approximate amount of $41,704 per year.  He is currently on the inpatient psychiatric unit due to exacerbation of symptoms.  It is clear that [the Veteran] is unable to make appropriate decisions for himself due to impairment in insight and judgment due to his mental illness, drug use, homelessness, and observations of behavior while on the in-patient unit.  Per [the Veteran's], he spent $20,000 on drugs within the last six months.  Please assist in the transfer of such management out of [the Veteran's] control at this time so that his basic needs can be taken care of."

An April 21, 2015 Social Work Note indicated that the Veteran just attended Orientation for a rehabilitation program and he is currently being placed in transitional housing.  Subsequent treatment notes indicate diagnoses of Stimulant Use Disorder and Generalized Anxiety Disorder.

Treatment records in July 2015 indicate the Veteran expressing that he is capable of handling his finances and had been taking steps to improve his credit score.  He also endorsed continued sobriety.  He credited his spiritual/religious beliefs with helping him to make recovery work for him.  He stated that he and his wife had visited 4 churches in the Orlando area recently, but he had "not yet found a congregation that fit for them."

Most recently, the Veteran underwent a VA examination in March 2016 to assess his mental health.  He was diagnosed with generalized anxiety disorder and unspecified stimulant-related disorder associated with use of cocaine.  The examination report notes that the last reported use of cocaine was in April 2015.  The examiner noted that differentiating the two diagnoses was not important since the cocaine use was in remission.  "Since [the] Veteran has not used cocaine since April 2015, symptoms of unspecified stimulant-related disorder are in early remission.  Current mental health symptoms are related to diagnosis of generalized anxiety disorder."

The following history was noted: The "Veteran reported that he has been married to his wife since 1999, and reported that he and his wife have been separated since 2007.  [The] Veteran stated that "sometimes" he and his wife will live together.  [The] Veteran stated that his wife is currently residing with the Veteran.  [The] Veteran reported that he and his wife are not currently sexually intimate.  [The] Veteran reported that he and his wife have a 12 year old daughter, and the daughter currently resides with the Veteran and his wife.  [The] Veteran denied any current significant problems in his marriage.  [The] Veteran stated that he and his wife received marital counseling in 2015."

The "Veteran stated that he has one brother, who is currently in prison in Michigan, and a sister who resides in Texas.  [The] Veteran stated that he does not have any contact with his brother and stated that they have not had contact for 2-3 years.  [The] Veteran stated 'we're not that close,' referring to his relationship with his sister.  [The] Veteran reported that he has two sisters and one brother who are deceased.  [The] Veteran reported that both his parents are deceased."

The "Veteran reported that he spends most of his time 'working my program, praying, [and] trying to exercise.'  [The] Veteran stated that he does not have any close friends currently.  [The] Veteran stated 'it's an ongoing thing for me' to connect with others.  [The] Veteran reported that he has tried to connect with others in his mental health support group.  [The] Veteran reported that he attends church 'pretty much every Sunday.'  [The] Veteran reported that his current hobbies include exercising, including swimming, 'going to church,' and 'attempting to get connected as far as [a] circle of influence.'  [The] Veteran stated that he used to enjoy playing chess and stated that he has not been able to play chess because of not having a person to play the game with."

The Veteran reported that he has not been employed because of his disabilities.  He stated that he is not able to maintain employment "because of his physical issues with his legs, knees, and ankles..."  He also said his "stamina is very low."  He said he cannot stand "for more than 15 minutes or so" and his "memory is very poor."  He also said that when he gets in difficult situations his anxiety gives him headaches.

The Veteran reported that he is experiencing fewer mental health symptoms with the use of his psychiatric medication and reported that his spirituality is also a source of strength for him.  The Veteran stated that he is trying to find "joy" in every day.  The Veteran denied feeling current sadness.  He stated that with the use of his psychiatric medication, his anxiety is "under control."  He stated that the anxiety contributed to physical issues, including headaches, memory issues, and that his "head feels numb."  He stated that his "ability to function" with his anxiety was an issue, and reported that he used to experience issues with driving a car, for concern about "getting lost."  The Veteran denied any current issues with driving a car and reported that he is experiencing less anxiety with the use of psychiatric medication.

The Veteran reported that he currently sleeps about 8 hours a night.  He denied any current issues with initiating and/or maintaining sleep.  He stated, "I sleep pretty good."

The examiner noted that the Veteran's appearance and grooming were appropriate.  He "demonstrated relaxed motor activity and was cooperative during the exam.  Rapport was easily established.  [The] Veteran's speech and volume was at a normal rate and his attention/concentration was intact.  [The] Veteran maintained appropriate eye contact during the exam.  Affect was broad and mood was euthymic.  [The] Veteran demonstrated average to above average intellectual functioning.  [The] Veteran's thought processes were linear and he did not display any perceptional issues/psychotic features."  The examiner reported the following symptoms: depression and anxiety.  The examiner noted that there were no other current symptoms attributable to his mental health condition.

The examiner noted that the following statement best summarizes the Veteran's level of occupational and social impairment with regards to his mental health: "Occupational and social impairment with reduced reliability and productivity."

The claims file also includes Social Security Administration (SSA) records.  The Veteran alleged inability to function and/or work as of January 1, 2010.  However, the SSA's determination of benefits was based on a primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of substance addition disorders.  Neither of those diagnoses is at specific issue here.  Further, the treatment records in the SSA file that would be helpful in deciding this claim have already been discussed above.

Additionally, the Veteran provided lay statements regarding his symptoms.  For example, he has written, including in his March 2010 notice of disagreement, that he deserves a higher rating due to his suicidal tendencies.

Certainly, as a lay person, the Veteran is competent to attest to symptoms that he experiences, such as anxiety and feelings of worthlessness.  These statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's symptoms have come from treatment assessments and examination reports that have been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Veteran's treatment records, VA examinations, and lay statements demonstrate that his disability picture most closely approximates a 50 percent disability rating, and no more, for his service-connected anxiety disorder.

The medical evidence, including the 2012 VA examination report, indicates that the Veteran's service-connected psychiatric disability can be assessed independently of his nonservice-connected substance abuse disorder and that no more than a 50 percent rating is warranted for his service-connected psychiatric disability.  While there have been periods of increased mental health problems, as identified by hospital visits, these have been caused by relapses into drug use, specifically crack cocaine.  For instance, he was in rehabilitation for two weeks in February 2010 following a relapse.  His GAF score went from a low of 35 to 65 during that two week period.  He also went from having thoughts of suicide to denying suicidal ideation.  Meanwhile his overall mental health assessments have been stable and of a moderate level.

While the Veteran did express suicidal tendencies in July 2009, and again at later times, the examiners and treatment providers indicated that he lacked intent or plan.  The one time the Veteran stated that he had a "plan" to take pills to end his life was in April 2015.  This again was precipitated by a relapse into drug use and the treatment record indicates that upon rehabilitation the feeling subsided.

Further, determining the appropriate rating requires a fuller assessment than only his claims of feeling worthless and having thoughts of suicide.  He had a GAF score of 48 at the time of his first VA examination in 2009.  He was noted to suffer from poor concentration, anxiety and sleep disturbance.  He also suffered from "psychomotor slowing."  However, testing showed normal results in other areas.  In regards to the sleep disturbance and psychomotor slowing, these both were not mentioned at the most recent VA examination.  In fact, the Veteran's symptoms as described in the two later examination reports were better than described in the 2009 report.  While the GAF score was 45 at the time of the 2012 examination, the examiner pointed out that the GAF score could be appropriately bifurcated to show that the GAF score for the Veteran's anxiety was 63.  

The 2012 and 2016 VA examiners both indicated that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was "occupational and social impairment with reduced reliability and productivity."  Other than during the periods of active substance abuse, there are no VA treatment notes or reports that would indicate a finding of worse symptoms regarding the Veteran's social and occupational functioning due to his service-connected psychiatric disability.

While the severity described is worse in the 2009 report as to the 2012 and 2016 reports, even the worse symptoms do not indicate a rating higher than 50 percent is warranted.  The Board finds the Veteran's symptoms are consistent with the criteria for a 50 percent disability rating.  Specifically, the evidence of record demonstrates the Veteran's anxiety was productive of some impairment anxiety and depressed mood.  These symptoms meet the criteria for a 50 percent disability rating.  When considered along with his symptoms of sleep impairment and short term memory problems, the Board finds that the Veteran's disability picture is consistent with the rating criteria for a 50 percent disability rating.

A higher disability rating is not warranted, however, because the preponderance of the evidence does not demonstrate that the Veteran's disability picture more closely approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  The Veteran's symptoms are not consistent with the types and severity of those listed in the criteria for a 70 percent, or higher, disability rating.  He has not been found to have suicidal and homicidal ideation related to his anxiety disorder; the evidence indicates it is related to his nonservice-connected substance abuse disorder.  He has never reported obsessional rituals.  His speech, while on one occasion was slow, has always been described as normal and logical.  There are no reports of impaired impulse control, other than his drug abuse.  His orientation has always been described as normal.  His hygiene and appearance have always been appropriate.  While he does isolate, he does have effective relationships with his daughter and oftentimes with his wife.  He has also been noted to perform appropriately with others.

Additionally, the Board notes, while the Veteran reported daily depression which may be considered to be near-continuous, the Veteran does not allege, nor does the competent evidence of record reflect, that his depression is so severe as to affect his ability to function independently, appropriately, and effectively.  Thus, his symptoms are not as severe as contemplated by the 70 percent rating criteria.  Thus, the Board finds that the evidence fails to establish the criteria for a higher disability rating are met.

For the foregoing reasons, the Board finds that the evidence establishes that a disability rating in excess of 50 percent is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Other Considerations

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected anxiety disorder has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's anxiety disorder has not required frequent in-patient care or caused marked industrial impairment beyond that addressed in the schedular rating.  The in-patient care of note during the appeal period has been for drug abuse.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

TDIU

Lastly, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has been unemployed for several years.  He has also been awarded TDIU due to his several service-connected disabilities in a July 2014 rating decision, effective November 13, 2012.  However, he has not asserted that it is due solely to his anxiety disorder and there is no evidence of unemployability due solely to the Veteran's service-connected anxiety disorder at any time during the appeal.  Rehabilitation records reflect that the Veteran was actively pursuing employment options until June 2011 when he reported that he did not feel that he could return to work and was comfortable with his VA disability check.

He has not claimed that he could not work solely due to his service-connected anxiety.  His application for TDIU was based on several of his service-connected disabilities.  There are no medical records or any other evidence that indicate the Veteran is unable to sustain employment due solely to his anxiety disorder.  Therefore, TDIU due solely to his service-connected anxiety disorder is not raised by the current record and further consideration of TDIU is not warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected anxiety disorder is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


